DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) position of said controllable motor drive and a radius of an eccentric crank and a length of a movement-transmitting rod and a stroke of a spindle may be set (or any combination thereof) in claim 15; as well as (3) said tracking parts have U-profiles in claim 19; as well as (4) a transition (of a mattress) between said fixed bed part and a said moving frame in claim 21; as well as (5) the flat or rigid flexible support disposed above the mattress and a person in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both the moving frame (FIGS. 2 and 4) and the second slatted frame (FIG. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: It’s not immediately clear what the discernable difference in “(arrow 22)” and “(arrow 26)” are intended to indicate on page 6, lines 25-26 and page 7 line 6. These may amount to a drawing objection as being two numbers to the same orientation and relation of movement applicant is attempting to disclose. Further on page 8 there remains no discernable difference of arrow 22 and arrow 26. It’s either respectfully recommended to simply refer to ‘arrow 22’ or respectfully explain the necessity of differences between the two arrows and reference characters. 
Appropriate correction is required.
Claim Objections
Claims 12, objected to because of the following informalities:
Regarding claim 12, the limitation “mounted coupled” should probably read as “mounted and coupled”;
Further regarding claim 12, the limitation “, by means of said controllable motor drive” should read as “; through said controllable motor drive”.
Regarding claim 13, the limitation “by means of said push-pull rod aligned in the longitudinal direction” should read as “, said push-pull rod is aligned in the longitudinal direction”
Regarding claim 17, the limitation “further comprising mutually-offset rollers” should read as “said rectangular base frame further comprising mutually offset rollers”
Regarding claim 18, the limitation “further comprising retaining parts” should read as “said said moving bed further comprising retaining parts” so as not to confuse as to whether the retaining parts are improperly interpreted to the mutually offset rollers or the rectangular base frame’
Regarding claim 19, the limitation “moving frame having cross struts” should read as “moving frame has cross struts”;
Regarding claim 20, the limitation “being spaced in a longitudinal direction at least around said predetermined longitudinal section for a movement of said moving frame, said flat rigid or flexible support is mounted respectively on said fixed bed part of said stationary fixed frame and on said moving frame.” should read as “said flat rigid or flexible support is mounted respectively on said fixed bed part of said stationary fixed frame and on said moving frame; said flat rigid or flexible support being spaced in a longitudinal direction around said predetermined longitudinal section for a movement of said moving frame.”
Regarding claim 21, the limitation “a mattress that is continuous there and has a compressible and extensible area, and disposed on said flat rigid or flexible support” should read as “a mattress disposed on said flat rigid or flexible support, wherein the mattress is continuous and has a compressible and extensible area”;
Regarding claim 22, the limitation “configured in such a way that” should read as “configured such that”.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 invokes 112f through the limitation ‘motor running time may be set by means of a control device’. While the claim is not in the typical order of 112f, the claim equivalently reads as ‘a control device means for setting motor running time’. Where the nonce term ‘device’ is in association to a nonce term ‘of’ (for in the equivalent understanding), and there is a lack of sufficient structure that describes what a ‘control device’ is. Looking to the Specification, applicant does not appear to avail any particular structure for the particular claimed subject matter, only reciting “a control device may be used to specify a particular motor running time” (page 3, lines 11-12). The matter therefore arises to a 112b as further discussed upon below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 16, 17, 18, 20, 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metallic profiles” in claim 17 is used by the claim to metallic materials,” while the accepted meaning is “metallic shapes, forms, or the like.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claims 12, 15, 17, 22, the limitation “may” is used in the claim. This particular term is not definite in the sense as it gives the connotation of optional, and it is not clear whether applicant is claiming the features are explicitly present, or ‘could’ be present. The very term ‘may’ lacks definiteness as it is an indecisive term that would not reasonably apprise a person of ordinary skill in the art of the scope of applicant’s invention. Therefore, the limitation may is construed to respectively reads in the cited claims in order as:
(12) “said moving frame is configured to move”
(15) “a stroke of a spindle is set…a movement amplitude for said moving frame is set… a motor running time is set”
(17) “said moving frame is configured to move”
(22) “at least 50 kp is applied…the force is transferred”
Regarding claims 17 and 22, the limitation “in such a way” is another indefinite phrase that does not reasonably apprise a person of ordinary skill in the art what (if any) way the matter is attained. The limitation is construed to read as “such that” as opposed to “in such a way”.
Regarding claims 15 and 17, the limitation “and/or” is another indefinite phrase that does not reasonably apprise a person of ordinary skill in the art whether both are necessary or only one or the other is necessary to infringe upon the scope of the claim. For the purposes of examination, claim 17 is construed as “or” which can infer one, the other, or both. 
However, the prolific use of “and/or” in claim 15 across what appears to be multiple embodiments of applicant’s invention that do not appear to be intrinsically combinable (as further reinforced by the drawing objection of (1) and (2) prior in paragraph 2), and several limitations appear to have linking relation to some of the embodiments, it’s unclear which combinations applicant has 
Further regarding claim 17, the limitation “in an area of said moving frame, said mutually-offset rollers being fastened so that their roller axes extend transversely, and projecting upward on said opposite longitudinal frame parts” (the underlined respectively hereafter referred to as (a) and (b)) is recited.
With regards to (a) it is not clear what “in an area of said moving frame” is referring to as the claim confusingly seems to indicate that the mutually offset rollers are attached/fastened to the longitudinal frame parts, yet the manner the claim is written appears to say that they are also attached/fastened to the moving frame (the ‘being fastened’ limitation is written such that it is indiscernible in the claim as to whether the rollers are fastened to the longitudinal frame parts, the moving frame, or both (which would not appear to make sense with the remainder of the disclosure of applicant’s invention). In light of applicant’s FIGS. 1 and 4, which depict the rollers explicitly on the longitudinal frame parts, the limitation (a) is construed and understood to mean “in an area overlapping {or shared} with said moving frame”, where it is further understood that the rollers are fastened to the longitudinal frame parts.
With regards to (b) it is not clear in the context the underlined limitation is written whether (i) the roller axes are projecting upward (which is not shown and would not be understood how the apparatus functions in light of the remainder of the disclosure) OR whether (ii) the roller (i.e. the circular wheel surface) projects upward enough that it engages the moving frame without letting the moving frame contact the longitudinal frame parts. In light of applicant’s figures, the limitation is construed and 
Regarding claim 16, the limitation “said cross struts determine a length of said fixed bed part” is recited. It’s unclear what the intention/scope of ‘determine’ is as it appears to either be a consideration (i.e. a determination) on the designer’s part that is therefore claiming the act of determining the length, OR, that the length of the fixed bed part is determined by a spacing of the cross struts (i.e. a static feature), OR (without the context of any spacing in the claim) the cross struts should actually be determining the width of the fixed bed part (as the cross struts are depicted as orthogonal to the longitudinal direction, or in other words the ‘length’ of the fixed bed part). Because applicant’s claim appears to be directed toward an apparatus, and to the best of examiner’s understanding of the limitation; for the purposes of examination, the limitation is construed to read as “a length of the fixed bed part is determined by a spacing of the cross struts”.
Regarding claim 18, the limitation “said retaining parts having tracking parts in which said rollers run to ensure lateral tracking” is recited. It is not clear what the intention of the word “run” is intended to convey with respect to the scope of the claim, whether such a term is an action or use of the invention, or a configured feature of the invention. In light of the claim referring to an apparatus, the limitation is construed to read as “said retaining parts having tracking parts configured to ensure lateral tracking as said rollers move along the tracking parts”.
Regarding claim 20, the limitation “a flat rigid or flexible support being spaced in a longitudinal direction at least around said predetermined longitudinal section” is recited. It’s not clear what “at least around” infers by the claim, as antecedent claim 12 recites “said moving frame {is configured to move} alternatingly back and forth relative to said stationary fixed frame in a predetermined longitudinal section” which seems to indicate that the spacing is intended between two flat rigid or flexible supports. Support for this understanding seems to be provided on page 4 of applicant’s Specification “the maximum movable region between the fixed frame and the moving frame. Therefore, for the purposes of examination, the claim is construed to read as “The moving bed according to claim 12, further comprising flat rigid or flexible supports; said flat rigid or flexible supports are mounted respectively on said fixed bed part of said stationary fixed frame and on said moving frame; said flat rigid or flexible supports being spaced in a longitudinal direction around said predetermined longitudinal section for a movement of said moving frame.”
Regarding claim 21, the limitation “a mattress that is continuous there” is recited (prior the Claim Objections set forth prior), it is unclear what “there” is referring to, whether the matter ‘there’ is attempting to correlate to the ‘transition’. In which case the use of ‘or’ dividing the two embodiments of ‘a transition’ and ‘continuous’ is confusing as the claim appears to necessitate all of the particulars of the prior limitation. Which would invoke a broad limitation and a narrow limitation in the same claim which would make it unclear which embodiment is the discernable scope of the invention. Otherwise it is unclear what ‘there’ is referring to other then the mattress, in which instance the limitation would not make grammatical sense. It is considered that applicant’s Specification (page 4) states “In addition, a mattress divided at the transition between the fixed bed part and the moving frame, or a mattress continuous in that area and has a compressible and extensible area, is rested on the supports”. Which appears to confirm the first interpretation by Examiner. For the purposes of examination, the claim at a minimum necessitates ‘a mattress divided at a transition (that is either continuous or not) between said fixed bed part and said moving frame, and the mattress is disposed on the flat rigid or flexible supports
Regarding claim 22, the limitation “configured {such that} a force of at least 50kp {is} applied thereto with little noise in order to move said moving frame, and the force may be transferred to the person via said mattress and said flat rigid or flexible support disposed there above” is recited.
With regard to “thereto” it is unclear what ‘thereto’ is in reference to, as ‘thereto’ is invoked proceeding one feature (e.g. ‘a house, a ball thrown thereto’). It’s unclear why or even how the motor drive can be applying a force (of 50kp) to itself as ‘said controllable motor drive’ is the only anteceding term in the limitation that ‘thereto’ appears applicable to. It seems likely that applicant intended the claim to recite “thereby” which would be referring to the force originating from/by the motor and not to the motor. Otherwise the limitation can be construed (in part) as “50kp is applied [[thereto]]”.
With regard to ‘little noise’ it’s not immediately clear what the term means as ‘little noise’ appears to be a relative term that is not further explained upon in the Specification or claim, and provides no standard such that a person of ordinary skill in the art would be apprised of the scope of the invention regarding the relative magnitude of ‘noise’ necessary to infringe upon applicant’s invention. For the purposes of examination, the limitation ‘with little noise’ is construed as “substantially quietly”. It is noted that “substantially quietly” may also raise clarity issues, therefore, it is request that applicant revisit ‘little noise’.
With regard to “said mattress and said flat rigid or flexible support disposed there above”, the limitation is confusing as the previous claims appear to establish that the person is located on the mattress, and the mattress is located on the flat rigid or flexible supports. However, the order of applicant’s limitation, and the use of ‘there above’ is similar to ‘thereto’ in that the element/feature (mattress/supports) that precedes ‘there above’ is the matter ‘above’ some prior element (i.e. the person). So the claim effectively reads as ‘the mattress and the supports are above the person’ which does not possess adequate drawn support in applicant’s disclosure and conflicts with applicant’s Specification. For the purposes of examination, and in light of applicant’s depiction, the limitation “said mattress and said flat rigid or flexible support disposed there above” is construed and understood to read as “said mattress and said flat rigid or flexible support disposed thereunder”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 14, 16, 20, 21, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daser (German Pat. No. DE10246760B4).
Regarding claim 1, Daser discloses (FIGS. 1, 7, and 8) a moving bed (as illustrated in FIGS. 1, 7, and 8; along arrow 7), comprising: a fixed bed part (3 and 31; FIGS. 1, 7, and 8) functioning as a resting area for a head and upper body of a person (as illustrated in FIGS. 1, 7, and 8); a first bed frame (paragraph 0024: “The bed according to the invention, which is primarily intended for the normal bedroom and can be used in the existing bed frame”) being a stationary fixed frame (including 3 and 31 as stationary and fixed) and having a stationary longitudinal frame extending over an entire bed length (as conveyed through paragraph 0024; which is correlated to ‘2’ or ‘42’ in FIGS. 1, 7, and 8)), said fixed bed part formed on said first bed frame (as illustrated in FIGS. 1, 7, and 8; as conveyed through paragraph 0024); a longitudinally moving bed part (4 and 31; FIGS. 1, 7, and 8) functioning as a resting area for a buttocks and legs of the person disposed on said first bed frame (As illustrated in FIGS. 1, 7, 
Regarding claim 13, Daser discloses (FIGS. 1, 7, and 8) the moving bed according to claim 12, wherein said controllable motor drive is disposed on said stationary fixed frame (as illustrated in FIGS. 1, 7, and 8 through (2) and (42), as conveyed through paragraph 0024), and has a push-pull rod (88; FIG. 8) and an electric motor (80; FIGS. 8) that is coupled to said moving frame (4; FIGS. 8) by means of said push-pull rod aligned in a longitudinal direction (as is eminently clear by the longitudinal translation of arrow 7 in FIGS. 8).
Regarding claim 14, Daser discloses (FIGS. 1 and 7) the moving bed according to claim 13, wherein said controllable motor drive includes: said electric motor (80; FIGS. 8) being an electromotive eccentric drive (as clarified in paragraph 0048: “movement drive 80, which drives a disk 87 with a pivot lever 88 eccentrically mounted thereon”) with said push-pull rod being coupled to said moving frame (as illustrated in FIG. 8).
Regarding claim 16, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 12, wherein: said stationary fixed frame has a rectangular base frame (3; FIGS. 7 and 8); and said fixed bed part (3 and 31; FIGS. 7 and 8) includes cross struts (31; FIGS. 7 and 8) attached to said rectangular base frame (3; FIGS. 7 and 8) of said stationary fixed frame, said cross struts determine a length of said fixed bed part (as a consequence of the number of spaced cross struts and the two at either distal end), said cross struts have a height that corresponds to a height of said moving frame (as illustrated in FIGS. 7 and 8), so that an approximately flat, continuous bed surface is formed from said fixed bed part and said moving frame (As illustrated in FIGS. 7 and 8). Notably, it is considered that slats can be cross struts, as they are struts that cross the width of the bedding assembly/frame.
Regarding claim 20, Daser discloses (FIGS. 1, 7, and 8) the moving bed according to claim 12, further comprising flat rigid or flexible supports (both 31 of (3) and (4) in FIGS. 7 and 8) being spaced in a longitudinal direction around said predetermined longitudinal section for a movement of said moving frame (as illustrated in FIGS. 7 and 8 in deference to the arrow (7)), said flat rigid or flexible {supports are} mounted respectively on said fixed bed part of said stationary fixed frame (31 mounted atop 3 in FIGS. 7 and 8) and on said moving frame (31 mounted atop 4 in FIGS. 7 and 8.
Regarding claim 21, Daser discloses (FIGS. 1, 7, and 8), the moving bed according to claim 20, further comprising: a mattress (5; FIGS. 1, 7, and 8) divided at a transition (9; FIGS. 1, 7, and 8) between said fixed bed part and said moving frame (as illustrated in FIGS. 1, 7, and 8); or a mattress that is continuous there and has a compressible and extensible area (paragraph 0041: “the mattress 5 contains a compressible and expandable part 9”), and disposed on said flat rigid or flexible support (As illustrated in FIGS. 7 and 8).
Regarding claim 24, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 16, wherein said cross struts are two spaced-apart cross struts. Where it is interpreted that the cross struts comprise two spaced-apart cross struts and the claim necessitates at least two cross struts in light of the 
Regarding claim 26, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 21, wherein said flat rigid or flexible {supports are a slatted frame (31, as illustrated in FIGS. 7 and 8; further clarified in paragraph 0043: “a slatted frame 31 of the fixed part 3 and the movable part 4”).
Regarding claim 27, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 26, wherein said mattress is disposed on said slatted frame (as illustrated in FIGS. 7 and 8).
In the alternate; where “a first bed frame as a stationary fixed frame” and a base frame is disclosed as ‘4’ in all figures, claim 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Daser.
Regarding claim 16, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 12, wherein: said stationary fixed frame {is} a rectangular base frame (conveyed through paragraph 0024); and said fixed bed part (3 and 31; FIGS. 7 and 8) includes cross struts (31; FIGS. 7 and 8) attached to said rectangular base frame (through 3; FIGS. 7 and 8; where 3 is connected through 2 which is conveyed as the construed as the conventional frame conveyed through paragraph 0024) that is said stationary fixed frame (through 2), said cross struts determine a length of said fixed bed part (as a consequence of the number of spaced cross struts and the two at either distal end), said cross struts have a height that corresponds to a height of said moving frame (as illustrated in FIGS. 7 and 8), so that an approximately flat, continuous bed surface is formed from said fixed bed part and said moving frame (As illustrated in FIGS. 7 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser in view of Guo (U.S. Pub. No. 20070143923) and Official Notice with Tambascio (U.S. Pat. No. 4038710) used as a teaching reference.
Regarding claim 17, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 16, further comprising rollers (15; FIGS. 7 and 8), said rollers (15) being fastened so that their roller axes extend transversely (as illustrated in FIGS. 7 and 8); and said moving frame is a rectangular moving frame (As illustrated in FIGS. 7 and 8) resting on said rollers in such a way that said moving frame may move (As illustrated in FIG. 7).
However, Daser does not disclose wherein said rectangular base frame has opposite longitudinal frame parts; wherein said stationary fixed frame and/or said moving frame are produced from metallic profiles; further comprising mutually-offset rollers disposed in pairs opposite one another, attached to said rectangular base frame of said stationary fixed frame on said opposite longitudinal frame parts in an area of said moving frame, said mutually-offset rollers being fastened so that their roller axes extend transversely, and projecting upward on said opposite longitudinal frame parts; and said moving frame is a rectangular moving frame with longitudinal moving frame parts resting on said mutually-offset rollers in such a way that said moving frame may move.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Where it is observed that both Daser (FIGS. 1, 7, and 8) and Guo (FIGS. 1, 3B-5 and paragraph 0050) are concerned with longitudinal motion of a mattress or mattress section relative to a fixed frame. Where further they both utilize reciprocating motion through an eccentric drive (Daser: FIGS. 7 and 8; paragraph 20; Guo: eccentric drive elements 450, 456, 452, 454 (FIG. 4) with retaining elements 380 and 382 (FIG. 3B) and paragraph 0050). Therefore, the results would 
It would have been simple modification to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, and 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Wherein the results would have been predictable in light of both Daser and Guo concerning their inventions with oscillating or reciprocating moving mattress sections that operate on rollers through fixed arrangement relative to the stationary fixed frame/base rectangular frame. Where further it is considered that the combination thereof would advantageously reduce noise in the better secured assembly, mitigate ambient oscillation dampening/energy loss and instability through secured elements, and further protect the eccentric motor drive device and prevent impugnment thereon that could damage the eccentric drive or otherwise prevent injury to the user by potential exposure thereto. Wherein the eccentric drive would further invoke modifying features analogous with FIG. 4 of Guo (450, 456, 452, and 454 to appropriately engage the retaining elements 380 and 382 (FIG. 3)).
However, Daser in view of Guo still does not explicitly disclose wherein said stationary fixed frame or said moving frame are produced from metallic profiles.

Regarding claim 18, Daser Modified discloses (Guo: FIGS. 1, 3B, and 4) the moving bed according to claim 17, wherein said mutually-offset rollers are positioned toward an inside of said rectangular base frame (Guo: as illustrated in FIGS. 1 and 4); and further comprising retaining parts (380, 382, 390, 395; FIG. 3B) disposed on said moving frame to prevent lifting (As illustrated in FIG. 3B), said retaining parts having tracking parts (390 and 395; FIG. 3B) in which said rollers run to ensure lateral tracking (paragraph 0050).
Regarding claim 23, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 13, wherein said controllable motor drive (as exemplified in Guo: 450; FIG. 4) is disposed on said stationary fixed frame (Guo: through the rectangular base frame 400; FIG. 4) in a lower footing area of said stationary fixed frame (Guo: as illustrated in FIG. 4 with the eccentric motor (450) disposed in a lower area of the stationary fixed frame).
Regarding claim 25, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 17, wherein said mutually- offset rollers are four rollers. Wherein “said mutually-offset rollers are four rollers” is construed and interpreted as “wherein said mutually-offset rollers comprise four rollers”, and necessitate at least four rollers in light of applicant’s Specification (page 3) “preferably four rollers two .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in view Official Notice taken on fastening mechanisms.
Regarding claim 19, Daser Modifeid discloses (Guo: FIG. 3B) the moving bed according to claim 18, wherein: said moving frame having cross struts (Guo: along 310 and opposite 310, and 370 in FIG. 3B); said retaining parts (Guo: 380 and 382; FIG. 3B) are angle parts (Guo: as illustrated through 380 and 382; FIG. 3B) that are {fastened} onto said cross struts of said moving frame (Guo: as illustrated in FIG. 3B); and said tracking parts (390 and 395; FIG. 3B) have U-profiles (as illustrated in FIG. 3B).
However, Daser Modified does not explicitly disclose wherein the retaining parts are explicitly clamped onto the cross struts. Regardless, official notice is taken that it is equivalent in the art to fasten, weld, or clamp metal elements to each other to establish a secure grip. Where obviously, a clamp would avail more modular assembly of the apparatus over welding while trading off rigidity of the fastening mechanism.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in further view of itself and Newton (unit) with Newton (unit) used as a teaching reference. 
Regarding claim 22, Daser discloses the moving bed according to claim 21, wherein said controllable motor drive (16/80; FIGS. 1, 7, and 8) is configured such that a force may be applied thereto with little noise in order to move said moving frame, and the force may be transferred to the person via said mattress and said flat rigid or flexible support disposed there above (as conveyed through the arrows 7 in FIGS. 1, 7 and 8).
However, Daser does not explicitly disclose a force of at least 50 kp (kilopond) applied.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches on conventions of the art of horizontally translating portions of beds, roller configurations, actuation/articulation schemes, materials known to the art of bedding, and support configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673      
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/1/2021